Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2022 and 08/29/2022, are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 

Status of the Claims
	Claims 1-2, 7-8 and 17-23 are pending.
Applicants arguments filed on 10/18/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments, filed on 10/18/2022, have been entered into the record. Applicants have amended claims 1-2 and 7-8. Applicants have cancelled claims 3-6 and 9-16. Applicants have newly added claims 17-23. Therefore, claims 1-2, 7-8 and 17-23 are subject of the Office action below.
Withdrawn Rejection:
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-3 and 7-11 under 35 U.S.C. 103 as being unpatentable over Shinto (GB2218429A, published 11/15/1989, cited in the previous Office action), in view of: i) Park (KR101513812B1, published 04/20/2015, SciFinder Scholar Abstract Translation, cited in the previous Office action); and ii) Wang (Nano Lett 2016, 16, 2334-2340, cited in the previous Office action), is withdrawn in view of the cancellation of claims 3 and 9-11.
The rejection of claims 1-3 and 7-11 under 35 U.S.C. 103 as being unpatentable over Mitsuo (JP2009256464A, published 11/05/2009, cited in the previous Office action), in view of: i) Park (KR101513812B1, published 04/20/2015, SciFinder Scholar Abstract Translation, cited in the previous Office action); and ii) Wang (Nano Lett 2016, 16, 2334-2340, cited in the previous Office action), is withdrawn in view of the cancellation of claims 3 and 9-11.

Claim Rejections - 35 USC § 112
New Grounds of Rejection Necessitated by Applicant’s Amendments 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-8 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 7-8 and 17-23 depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reasons set forth below. 
Claim 1 recites the limitation “the biopolymer” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 lacks antecedent basis because the claim preamble does not recite the limitation “a biopolymer”. For the purpose of examination, the limitation “the biopolymer”, is being interpreted as referring to “hyaluronic acid or a salt thereof”. Appropriate correction is required.
Claim 17 is rendered indefinite for reciting the limitation “results in swelling”, because a person skilled in the art cannot reasonably determine the meets and bounds of the recited limitation in claims 1, 17 and 19. 
This is because it is unclear to one skilled in the art as to whether each of the recited limitation is: A) a separate active step; or B) an intended outcome of the step of homogenizing the mixture of claim 1. 
A) If each of the recited limitation is a separate active step, the step of “results in swelling”, is incomplete in that instant claim 17 fails to indicate how the “results in swelling”, is carried out. The scope of “results in swelling”, is not defined by the claim or the instant specification. The specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. 
Accordingly, without guidelines in the specification for determining how the “results in swelling”, is carried out, the skilled artisan cannot reasonably determine the meets and bounds of the recited limitation in claim 17. 
For the purpose of examination, any homogenizing the mixture of claim 1, is included in the interpretation of “results in swelling”. Appropriate correction is required.
B) If each of the recited limitation “results in swelling”, is an intended outcome of the step of homogenizing the mixture of claim 1, the limitation is not given any patentable weight, because it is simply expressing the intended result of a process positively recited. Please see Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  
The recited wherein clause is a purely functional recitation that limits the claimed feedstock to a particularly undefined structure. However, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. 
In the instant case, the step of “results in swelling”, is incomplete in that instant claim 17 fails to indicate how the “results in swelling”, is carried out.  The scope of “results in swelling”, is not defined by the claim or the instant specification. The specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. 
Accordingly, without guidelines in the specification for determining how the “results in swelling”, is carried out, the artisan of the ordinary skill cannot reasonably determine the meets and bounds of the recited limitation in claim 17.
 For the purpose of examination, any homogenizing the mixture of claim 1, is included in the interpretation of “results in swelling”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
New Grounds of Rejection Necessitated by Applicant’s Amendments 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, 17 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugitani et al (hereinafter, “Sugitani”, JPH02268765A, published 11/02/1990, Machine Translation & SciFinder Scholar Abstract Translation).
The Applicants claim a method of processing hyaluronic acid (HA) or a salt thereof, comprising homogenizing by mechanical means, a mixture comprising: 
1) a dry particulate form of HA or a salt thereof; 
2) optionally, at least one active pharmaceutical ingredient; and 
3) a single-phase multicomponent system of solvents comprising:
a good solvent; and
a bad solvent. 
The specification (see pages 16-17), only provides one working example of mixing sodium hyaluronate (sodium salt of HA), with aqueous isopropanol (water + isopropanol) and homogenizing the mixture.
Instant claim 1 does not specify a particular good solvent, but it does read on a solvent in which the HA or a salt thereof (see claim interpretation above), is soluble (e.g., water, see instant claim 7 and page 7 of Applicants’ Remarks filed on 10/18/2022). 
Instant claim 1 does not specify a particular bad solvent, but it does read on a solvent in which the HA or a salt thereof (see claim interpretation above), is insoluble (e.g., ethyl alcohol, see instant claim 7 and page 7 of Applicants’ Remarks filed on 10/18/2022).
 Accordingly, for the purpose of examination:
 A) a solvent in which the HA or a salt thereof, is soluble (e.g., ethyl alcohol, see instant claim 7 and page 7 of Applicants’ Remarks filed on 10/18/2022), is included in the interpretation of “a good solvent”; and 
B) a solvent in which the HA or a salt thereof, is insoluble (e.g., ethyl alcohol, see instant claim 7 and page 7 of Applicants’ Remarks filed on 10/18/2022), is included in the interpretation of “a bad solvent”.
Similar to the Applicants (see discussions above), Sugitani teaches an approach to processing a salt of HA (e.g., sodium hyaluronate), comprising adding a water-soluble organic solvent such as methanol, ethanol, acetone, propanol, isopropanol and acetonitrile, to an aqueous solution of the HA salt and stirring the mixture to obtain a bandage. Please see abstracts and ¶s 75 and 106. The HA salt is in powdered form (i.e., dry particulate form). Please see ¶ 45.
An aqueous solution HA salt = HA salt + water (a good solvent, see discussions above).
	A water-soluble organic solvent such as methanol, ethanol, acetone, propanol, isopropanol and acetonitrile, = a bad solvent (see discussions above).
Accordingly, Sugitani teaches mixing a powder (i.e., dry particulate form) of HA salt + water (a good solvent) + ethanol (a bad solvent). 
Therefore, claim 1 is anticipated by Sugitani.
Regarding claim 2, Sugitani teaches drying the processed HA salt (see abstracts, ¶ 106 and reference claim 1).
Regarding claim 7, Sugitani teaches water and an organic solvent such as methanol, ethanol, acetone, propanol, isopropanol and acetonitrile (see discussions above).
Regarding claim 8, Sugitani teaches HA salt (see discussions above).
Regarding claim 17, the recitation of the intended outcome of homogenizing the mixture of claim 1 resulting in swelling of the HA or a salt thereof and not complete dissolution, is not given any patentable weight because each of the clause is simply expressing the intended result of a process positively recited (see Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Please see claim interpretation in the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, discussed above. 
Since Sugitani teaches a method of claim 1 (see discussions above), the method of Sugitani must necessarily produce the same outcomes of recited in claim 17. This is because the recited outcome is a natural process that flows from the homogenization of the mixture of claim 1. 
Therefore, claim 17 is anticipated by Sugitani.
Regarding claims 22-23, Sugitani teaches a bandage (see discussions above).
 Claim Rejections - 35 USC § 102-Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1-2 and 7-8 is maintained and newly added claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinto (GB2218429A, published 11/15/1989, cited in the previous Office action), for the reasons of record set forth in the Office action mailed on 07/29/2022, of which said reasons are herein reiterated.
Similar to Applicants’ (see discussions above), Shinto teaches an approach to processing HA or sodium hyaluronate, comprising adding a water-soluble organic solvent such as ethyl alcohol, methyl alcohol, acetone, isopropanol and the like in which HA or hyaluronate is insoluble, to an aqueous solution of hyaluronic acid or hyaluronate and stirring the mixture to obtain HA or hyaluronate precipitate. The obtained precipitate is separated, washed with water-soluble organic solvent and dried. Please see abstract, page 5, lines 1-10 and Example 2. 
Specifically, Shinto teaches a working example of stirring a mixture comprising an aqueous solution of sodium hyaluronate (a HA salt), and ethyl alcohol (a bad solvent, see discussions above), to obtain hyaluronate precipitate. The obtained precipitate is separated, washed with water-soluble organic solvent and dried. Please see Example 2.
 The sodium hyaluronate used is in the form of a powder (i.e., dry particulate form). Please see page 4, lines 2-29 through page 5, lines 1-2.
An aqueous solution of, for example, HA salt = HA salt + water (a good solvent, see discussions above). An organic solvent such as ethyl alcohol, methyl alcohol, acetone, and isopropanol = a bad solvent (see discussions above).
Accordingly, Shinto teaches mixing a powder (i.e., dry particulate form) of HA salt + water (a good solvent) + ethyl alcohol (a bad solvent). 
Therefore, claim 1 is anticipated by Shinto.
Regarding claim 2, Shinto teaches wherein, the obtained HA or hyaluronate precipitate is separated, washed with water-soluble organic solvent and dried (see discussions above).
Regarding claim 7, Shinto teaches water and an organic solvent such as ethyl alcohol, methyl alcohol, acetone and isopropanol (see discussions above).
Regarding claim 8, Shinto teaches HA and HA salt (see discussions above).
Regarding claim 17, the recitation of the intended outcome of homogenizing the mixture of claim 1 resulting in swelling of the HA or a salt thereof and not complete dissolution, is not given any patentable weight because each of the clause is simply expressing the intended result of a process positively recited (see Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Please see claim interpretation in the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, discussed above. 
Since Shinto teaches a method of claim 1 (see discussions above), the method of Shinto must necessarily produce the same outcomes of recited in claim 17. This is because the recited outcome is a natural process that flows from the homogenization of the mixture of claim 1. 
Therefore, claim 17 is anticipated by Shinto.

Response to the Applicants’ Arguments
The Applicants raised several arguments (see pages 5-7 of Remarks filed on 10/18/2022), alleging that the rejection of instant claims 1-2, 7-8 and 17, is improper because:
1) Although Shinto, for example, teaches mixing an aqueous solution of sodium hyaluronate (a salt of HA + water) with ethyl alcohol (a bad solvent), Shinto does not teach or suggest mixing a dry particulate form of HA or salt thereof, with a single-phase multicomponent system of solvents (a good solvent (e.g., water) + a bad solvent (e.g., ethyl alcohol)). Please see pages 6-7 of remarks.
2) Shinto is directed toward a method of preparing a fine powder of hyaluronic acid, having an average particle size of 3-20 µm. Please see page 7 of Remarks.
However, Applicant’s arguments are not found to be persuasive for the reasons below:
1) Independent claim 1 requires mixing a dry particulate form HA or a salt thereof + a single-phase multicomponent system of solvents (i.e., a good solvent (e.g., water) + a bad solvent (e.g., ethyl alcohol)). 
The sodium hyaluronate used is in the form of a powder, i.e., dry particulate form (see discussions above).
An aqueous solution of a salt of HA = a salt of HA + water (a good solvent, see instant claim 7 and page 7 of Applicants’ Remarks).
	Ethyl alcohol = a bad solvent (see instant claim 7 and page 7 of Applicants’ Remarks).
Therefore, Shinto teaches mixing a powder (i.e., dry particulate form) of a salt of HA + water (a good solvent) + ethyl alcohol (a bad solvent). 
2) Applicants claim a method of processing HA or a salt thereof. However, the limitation of a specific type of product from the processing of HA or a salt thereof, is not recited in instant claims 1-2, 7-8 and 17. It is suggested that Applicants amend the claims to recite the specific limitations that distinguish the claims from the disclosure of the cited prior art.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

The rejection of claims 1-2 and 7-8 is maintained and newly added claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuo (JP2009256464A, published 11/05/2009, Machine Translation, cited in the previous Office action), for the reasons of record set forth in the Office action mailed on 07/29/2022, of which said reasons are herein reiterated.
 Similar to the Applicants (see discussions above), Mtsuo teaches an approach to processing hyaluronic acid (HA), or sodium hyaluronate (a salt of HA), comprising adding a water-soluble organic solvent such as methanol, ethanol, n-propanol, isopropanol and acetone, in which HA or a salt of HA, is insoluble, to an aqueous solution of HA or a salt of HA, and stirring the mixture to obtain HA or a salt of HA precipitate. The obtained precipitate is separated, washed with water-soluble organic solvent and dried. Please see abstract, ¶s 0006-0007, 0010 and 0022-0029. Mtsuo teaches dry sodium hyaluronate (a salt of HA). Please see ¶ 0024.
An aqueous solution of, for example, HA salt = HA salt + water (a good solvent, see discussions above).
	An organic solvent, for example, isopropanol, = a bad solvent (see discussions above).
Accordingly, Mitsuo teaches mixing a powder (i.e., dry particulate form) of HA salt + water (a good solvent) + isopropanol (a bad solvent, see discussions above). 
Therefore, claim 1 is anticipated by Mitsuo.
Regarding claim 2, Mitsuo teaches wherein, the obtained HA or hyaluronate precipitate is separated, washed with water-soluble organic solvent and dried (see discussions above).
Regarding claim 7, Mitsuo teaches water and an organic solvent such as methanol, ethanol, n-propanol, isopropanol and acetone (see discussions above).
Regarding claim 8, Mitsuo teaches HA (see discussions above).
Regarding claim 17, the recitation of the intended outcome of homogenizing the mixture of claim 1 resulting in swelling of the HA or salt thereof and not complete dissolution, is not given any patentable weight because each of the clause is simply expressing the intended result of a process positively recited (see Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Please see claim interpretation in the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, discussed above.
Since Mitsuo teaches a method of claim 1 (see discussions above), the method of Mitsuo must necessarily produce the same outcomes of recited in claim 17. This is because the recited outcome is a natural process that flows from the homogenization of the mixture of claim 1. 
Therefore, claim 17 is anticipated by Mitsuo.

Response to the Applicants’ Arguments
The Applicants raised several arguments (see pages 7-8 of Remarks filed on 10/18/2022), alleging that the rejection of instant claims 1-2, 7-8 and 17, is improper because:
1) Although Mitsuo teaches mixing an aqueous solution of HA (HA + water) with isopropyl alcohol (IPA), Mitsuo does not teach or suggest mixing a dry particulate form of HA or salt thereof, with a single-phase multicomponent system of solvents (a good solvent (e.g., water) + a bad solvent (e.g., ethyl alcohol)). Please see page 8 of Remarks.
2) Mitsuo teaches using HA from biological extracts. Please see page 8 of Remarks.
However, Applicant’s arguments are not found to be persuasive for the reasons below:
1) Independent claim 1 requires mixing a dry particulate form HA or a salt thereof + a single-phase multicomponent system of solvents (i.e., a good solvent (e.g., water) + a bad solvent (e.g., IPA)). 
Mtsuo teaches dry HA (see discussions above).
An aqueous solution of HA = HA + water (a good solvent, see instant claim 7 and page 7 of Applicants’ Remarks).
	IPA = a bad solvent (see instant claim 7 and page 7 of Applicants’ Remarks).
Therefore, Mitsuo teaches mixing a dry form of HA + water (a good solvent) + IPA (a bad solvent). 
2) The Applicants claim a method of processing HA or a salt thereof. However, the limitation of a specific source of the HA or a salt thereof, for processing, is not recited in the Applicants’ claims. It is suggested that Applicants amend the claims to recite the specific limitations that distinguish the claims from the disclosure of the prior art.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable Shinto (GB2218429A, published 11/15/1989, cited in the previous Office action), as applied to claims 1-2, 7-8 and 17 above and in view of i) Park (KR101513812B1, published 04/20/2015, SciFinder Scholar Abstract Translation, cited in the previous Office action); and ii) Wang (Nano Lett 2016, 16, 2334-2340, cited in the previous Office action).
The limitations of claims 1-2, 7-8 and 17, as well as the corresponding teachings of Shinto are described above, and hereby incorporated into the instant rejections.
Claims 18-21 are similar to claim 1, however, claims 18-21 differ slightly from claim 1 in that the claims require processing the HA or a salt thereof, as microneedles or a film.
Shinto is not explicit in teaching processing the HA or hyaluronate as microneedles or a film. 
However, the claimed invention of claims 18-21 would have been obvious over Shinto. This is because preparation of microneedles from HA or a salt thereof, is known in the art. 
For example:
1) similar to claims 18-21, Park (see abstract), teaches a process for preparing microneedles (microstructures) that can be used for drug delivery, comprising:
mixing a biocompatible substance, a drug, water and an alcohol;
injecting the mixture into a cavity of a micro mold;
drying the mold to remove the solvent; and
removing the micro mold to obtain the microneedles.
2)  Wang teaches using microneedles composed of biocompatible hyaluronic acid as a drug delivery device (see abstract and Figure 1).
Accordingly, at the time the claimed invention was filed, a person skilled in the art would have found it obvious to modify Shinto with Park and Wang in order to arrive at the invention of claims 18--21. The skilled artisan would have had a reasonable expectation that the microneedles composed of biocompatible hyaluronic acid would exhibit utility as a drug delivery device.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Response to the Applicants’ Arguments
Applicants argue on the grounds of what appears to be the Applicants’ position that because claims 1-2, 7-8 and 17, are allegedly not anticipated by Shinto, Park and Wang cannot be employed in order to address the deficiency in the teachings of Shinto. Please see page 9 of Remarks filed on 10/18/2022.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Applicants’ allegations that instant claims 1-2, 7-8 and 17, are allegedly not anticipated by Shinto are similar to the arguments above. The Examiner, therefore, applies the same response hereto. Therefore, the use of Park and Wang in order to address the deficiency in the teachings of Shinto, is proper.

Claims 1-2, 7-8 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable Mitsuo (JP2009256464A, published 11/05/2009, Machine Translation, cited in the previous Office action)’ as applied to claims 1-2, 7-8 and 17 above and in view of i) Park (KR101513812B1, published 04/20/2015, SciFinder Scholar Abstract Translation, cited in the previous Office action); and ii) Wang (Nano Lett 2016, 16, 2334-2340, cited in the previous Office action).
The limitations of claims 1-2, 7-8 and 17, as well as the corresponding teachings of Mitsuo are described above, and hereby incorporated into the instant rejections.
Claims 18-21 are similar to claim 1, however, claims 18-21 differ slightly from claim 1 in that the claims require processing the HA or a salt thereof, as microneedles or a film.
Mitsuo is not explicit in teaching processing the HA or hyaluronate as microneedles or a film. 
However, the claimed invention of claims 18-21 would have been obvious over Shinto. This is because preparation of microneedles from HA or a salt thereof, is known in the art. 
For example:
1) similar to claims 18-21, Park (see abstract), teaches a process for preparing microneedles (microstructures) that can be used for drug delivery, comprising:
mixing a biocompatible substance, a drug, water and an alcohol;
injecting the mixture into a cavity of a micro mold;
drying the mold to remove the solvent; and
removing the micro mold to obtain the microneedles.
2)  Wang teaches using microneedles composed of biocompatible hyaluronic acid as a drug delivery device (see abstract and Figure 1).
Accordingly, at the time the claimed invention was filed, a person skilled in the art would have found it obvious to modify Mitsuo with Park and Wang in order to arrive at the invention of claims 18--21. The skilled artisan would have had a reasonable expectation that the microneedles composed of biocompatible hyaluronic acid would exhibit utility as a drug delivery device.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Response to the Applicants’ Arguments
Applicants argue on the grounds of what appears to be the Applicants’ position that because claims 1-2, 7-8 and 17, are allegedly not anticipated by Mitsuo, Park and Wang cannot be employed in order to address the deficiency in the teachings of Mitsuo. Please see page 9 of Remarks filed on 10/18/2022.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Applicants’ allegations that instant claims 1-2, 7-8 and 17, are allegedly not anticipated by Mitsuo are similar to the arguments above. The Examiner, therefore, applies the same response hereto. Therefore, the use of Park and Wang in order to address the deficiency in the teachings of Mitsuo, is proper.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629